DETAILED ACTION
Claims 1-22 are pending in the application and claims 1-22 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	Examiner believes that a interview would be instrumental in advancing prosecution. Examiner notes that a previous attempt was unsuccessful due to technical issues and examiner after response was filed unsuccessfully reached out to the applicant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims are rejected for its recitations of a first hash wheel and a further hash wheel as longer determining what to transfer based on a difference between hash wheel allocations. It is unclear from the claim language what these recitations actually means and is unclear for a person of ordinary skill in the art to understand the metes and bounds of the claim. Independent claims also introduce antecedent basis issues reciting “a plurality of available shards” and “a value” more than once. 
The dependent claims are rejected for at least the same reasons as the independent claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 11, 14, and 16 and 21 and 22 are/is rejected under 35 U.S.C. 103 as being unpatentable over Persson US2017/0316072 in view of Bernard US2019/0116238
Regarding claim 1, Persson teaches: A control module configured to manage and control transferring data between a first shard and at least one destination shard within a database comprising a plurality of shards, the control module comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the control module at least to: (Persson see paragraph 0026 0103 by memory and processor, receive instructions to move collections of data between shards)
generate a first distribution of data collections across a plurality of available shards, the one or more available shards including the first shard, the data collections being distributed across the one or more available shards using a first distribution which maps a value identifying a data collection to a shard, the first constructed from an integer number of occurrences of one or more available shards of the plurality of shards including the first shard,; 
generate a further distribution of data collections across a plurality of available shards, the one or more available shards including the one or more destination shards, the data collections being distributed across the one or more available shards using a further distribution which maps a value identifying a data collection to a shard, the further distribution shard, the further constructed from an integer number of occurrences of one or more available shards of the plurality of shards, including one or more of the destination shards; (Persson see paragraphs 0092 0093 0104 0111 0112 collections of data comprising for example 1 to 5 are stored in any number of n shards such as three shards with a source and destination shard such that shards have an attached flag representing a value or value range for the shard and values represented in look up table)
determine at least one range of values associated with data to be transferred between the first shard and the at least one destination shard, wherein the at least one range of values, the first shard and the at least one destination shard are defined based on determining a difference between the first distribution of shard allocations and the further distribution of shard allocations; and
select and control the transfer of data associated with the determined at least one range of values between the first shard and the at least one destination shard (Perrson see paragraph 0093 0104 0111 move for shard values 1 to 99 to be changed to 1001 to 1099 from source shard to destination shard)
Persson does not distinctly disclose: a first hash wheel, the first hash wheel
A further hash wheel, the further hash wheel providing updated allocations
Range of hash values
However, Bernard teaches: a first hash wheel, the first hash wheel
A further hash wheel, the further hash wheel providing updated allocations
Range of hash values (Bernard see paragraph 0025 0027 hash wheel constructing a circle divided into multiple segments where each segment covers a range of hash values to update structure)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash wheel as taught by Bernard for the predictable result of more efficiently storing data by assigning hashes to shards.

Regarding claim 4, Persson further teaches: caused to select and control the transfer of the determined at least one data between the first shard and the at least one destination shard is further caused to generate (Persson see paragraph 0103 instruction to transfer data from one shard to another)
Range of data and store a hash value associated with each key (Bernard see paragraph 0024 0027 hash wheel constructing a circle divided into multiple segments where each segment covers a range of hash values including the use of hashed keys)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash wheel as taught by Bernard for the predictable result of more efficiently storing data by assigning hashes to shards.
Regarding claim 6, Persson further teaches: caused to select and control the transfer of data associated with the determined between the shard and the at least one destination shard is caused to select rows from database tables (Persson see paragraph 0088 0103 instruction to transfer data from one shard to another, selecting records from a database)
At least one range of has values based on the determined at least one range of hash values. (Bernard see paragraph 0024 hashed keys where each bin is designated for a range of hash values)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash wheel as taught by Bernard for the predictable result of more efficiently storing data by assigning hashes to shards.
Regarding claim 21, Persson further teaches: wherein the control module is further caused to generate the first hash wheel distribution of shard allocations by applying a defined hashing function to a first integer value per shard allocation and to generate the further hash wheel distribution of shard allocations by applying the defined hashing function to a further integer value per shard allocation (Persson see paragraph 0103 0111 transfer data from one shard to another based on a first shard having a capacity above 80% full and transferring to a shard having a capacity below 50% and marking data with flag comprised of values. Capacity threshold and flag reads on integers)
Regarding claims 11, 14, and 16 and 22, note the rejection of claim(s) 1, 4, and 6 and 21. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s ) 2, 3, 7, 8, 12, 13, 17, 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Persson US2017/0316072 in view of Bernard US2019/0116238 in view of Khalfallah et al. US2014/0350432
Regarding claim 2, Persson further teaches: generate a series of auxiliary distributions of shard allocations to a series of auxiliary integer value per shard allocations, wherein a final of the series of auxiliary integer value per shard allocations is a target integer value per shard allocation and the further integer value per shard allocation and auxiliary integer value per shard allocations from the first integer value per shard allocation to the final of the series of auxiliary integer value per shard allocations (Persson see paragraph 0093 0103 0111 transfer data from one shard to any other shard based on a first shard having a capacity above 80% full and transferring to a shard having a capacity below 50% and marking data with flag comprised of values to a certain value to signal that data has been transferred. Any other shard reads on auxiliary shard allocation, transferring data to get below a threshold and flagging data to a certain value to signal data transferred reads on target value)
Hash wheel distributions by applying the defined hashing function (Bernard see paragraph 0027 hash wheel constructing a circle divided into multiple segments where each segment covers a range of hash values where having different hashed ranges reads on difference)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash wheel as taught by Bernard for the predictable result of more efficiently storing data by assigning hashes to shards.
Persson does not teach: define a step-wise progression 
However, Khalfallah teaches: define a step-wise progression (Khalfallah see paragraph 0040 stepwise progression of values totally 16 measurements between a min and max)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a step-wise progression as taught by Khalfallah for the predictable result of having intermediate values to result in efficient allocations. 

Regarding claim 3, Persson further teaches: further caused to associated with data to be transferred between shards, the shard and the at least one destination shard are defined based on determining differences between succeeding distributions of shard allocations (Persson see paragraph 0093 0103 0111 transfer data from one shard to any other shard based on a first shard having a capacity above 80% full and transferring to a shard having a capacity below 50% and marking data with flag comprised of values to a certain value to signal that data has been transferred. Any other shard reads on auxiliary shard allocation, capacity threshold differences reads on difference)
determine further ranges of hash values wherein the further ranges of hash values succeeding auxiliary hash wheel distributions (Bernard see paragraph 0027 hash wheel constructing a circle divided into multiple segments where each segment covers a range of hash values where having different hashed ranges reads on difference)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash wheel as taught by Bernard for the predictable result of more efficiently storing data by assigning hashes to shards.

Regarding claim 7, Persson teaches: A control module configured to manage and control transferring data between a shard and at least one destination shard within a database comprising a plurality of shards, the control module comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the control module at least to: (Persson see paragraph 0026 0103 by memory and processor, receive instructions to move collections of data between shards)
obtain a first integer value per shard allocation and a target integer value per shard allocation; 
generate a plurality of intermediate integer value per shard allocations, per shard from the first integer value per shard allocation to the target integer value of auxiliary integer value per shard allocations (Persson see paragraphs 0092 0093 0104 0111 0112 collections of data comprising for example 1 to 5 are stored in any number of n shards such as three shards with a source and destination shard such that shards have an attached flag representing a value or value range for the shard and values represented in look up table)
for each pair of successive allocations: 
determine at least one range of values associated with data to be transferred between shards based on determining a difference between a first distribution based on a first of the pair of successive allocations and a second distribution based on a second of the pair of successive allocations, wherein data collections are distributed across one or more shards using the respective distribution, each distribution of which maps a value identifying a data collection to a shard; determine a shard identification from the first of the pair of successive allocations associated with the data to be transferred between shards; and (Persson see paragraphs 0092 0093 0104 0111 0112 collections of data comprising for example 1 to 5 are stored in any number of n shards such as three shards with a source and destination shard such that shards have an attached flag representing a value or value range for the shard and moving allocations of data based on shard value ranges)
determine a target shard identification from the second of the pair of successive allocations associated with the data to be transferred between shards, 
select and control the transfer of data associated with the determined at least one range of values between a shard based on the determined shard identification and the target shard based on the determined target shard identification. (Perrson see paragraph 0093 0104 0111 move for shard values 1 to 99 to be changed to 1001 to 1099 from source shard to destination shard)
Persson does not distinctly disclose: wherein the plurality of intermediate integer value allocations define a step-wise progression
Range of hash values, a first hash wheel, the respective hash wheel, each hash wheel
Range of hash values
However, Bernard teaches: Range of hash values, a first hash wheel, the respective hash wheel, each hash wheel
Range of hash values (Bernard see paragraph 0025 0027 hash wheel constructing a circle divided into multiple segments where each segment covers a range of hash values to update structure)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash wheel as taught by Bernard for the predictable result of more efficiently storing data by assigning hashes to shards.
Persson does not distinctly disclose: wherein the plurality of intermediate integer value allocations define a step-wise progression
However, Khalfallah teaches: wherein the plurality of intermediate integer value allocations define a step-wise progression (Khalfallah see paragraph 0040 stepwise progression of values totally 16 measurements between a min and max)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a step-wise progression as taught by Khalfallah for the predictable result of having intermediate values to result in efficient allocations. 

Regarding claim 8, Persson further teaches: generate the first hash wheel distribution of shard allocations by applying a defined hashing function to the first of the pair of successive allocations; and 
generate a second hash wheel distribution of shard allocations by applying the defined hashing function to the second of the pair of successive allocations (Bernard see paragraph 0027 hash wheel constructing a circle divided into multiple segments where each segment covers a range of hash values and reads on a first and second hash wheel distribution)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash wheel as taught by Bernard for the predictable result of more efficiently storing data by assigning hashes to shards.

Regarding claims 12, 13, 17, 18, note the rejection of claim(s) 2, 3, 7, 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 5 and 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Persson US2017/0316072 in view of Bernard US2019/0116238 in view of Tow et al. US5860070
	Regarding claim 5, Persson teaches: caused to generate the hash value based on one of
the defined hashing function applied to the key value for each key; (Bernard see paragraph 0024 hash values including the use of hashed keys)
Persson does not teach: a sum of an additional value and the defined hashing function applied to the key value for each key, wherein the additional value is a pseudorandom value; and 
a concatenation of an additional value to the defined hashing function hash wheel function applied to the key value for each key, wherein the additional value is a pseudorandom value.
Tow teaches: a sum of an additional value and the defined hashing function applied to the key value for each key, wherein the additional value is a pseudorandom value; and 
a concatenation of an additional value to the defined hashing function hash wheel function applied to the key value for each key, wherein the additional value is a pseudorandom value (Tow see col 4 lines 63-67 col.5 lines 1-5 key value mapped to hash value using a pseudo-random approach comprising a sum or concatenation of numeric values of the bytes comprising the key value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include the use of an additional value as taught by Tow for the predictable result of more efficiently generating hash values.

Regarding claim 15, see rejection of claim 5.

Claim(s) 9 and 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Persson US2017/0316072 in view of Bernard US2019/0116238 in view of Swift et al. US9607019
	Regarding claim 9, Persson teaches: caused to select and control the transfer of data associated with the determined values between a shard based on the determined shard identification and the target shard based on the determined target shard identification is further caused to select rows from database tables (Persson see paragraph 0088 0103 instruction to transfer data from one shard to another, selecting records from a database)
	Persson does not teach: determined at least one range of hash values, select rows from database tables associated with the determined at least one range of hash values
	However, Swift teaches: determined at least one range of hash values, select rows from database tables associated with the determined at least one range of hash values (Swift see col. 7 lines 16-42 col. 10 lines 1-24 hash range identifying rows in a table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash range identifying rows in a table as taught by Swift for the predictable result of more efficiently manage and organize data.
	Regarding claim 19, see rejection of claim 9.
Claim(s) 10 and 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Persson US2017/0316072 in view of Bernard US2019/0116238 in view of Swift et al. US9607019 and in further view of Lyakhovitskiy et al. US2014/0379988
	Regarding claim 10, Persson as modified further teaches: rows from database tables associated with the determined at least one range of hash values; and (Swift see col. 7 lines 16-42 col. 10 lines 1-24 hash range identifying rows in a table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash range identifying rows in a table as taught by Swift for the predictable result of more efficiently manage and organize data.
	Persson as modified does not teach: select rows up to a first limit number of rows
determine whether further rows are to be selected and repeat selecting rows up to the first limit number of rows and until all rows to be selected are selected.
	However, Lykhovitskiy teaches: select rows up to a first limit number of rows
determine whether further rows are to be selected and repeat selecting rows up to the first limit number of rows and until all rows to be selected are selected. (Lyakhovitskiy see paragraph 0030 repeatedly select a row from sets of candidate rows to place in queue and increment queue depth until a threshold is exceeded where the threshold reads on limit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a row limit as taught by Lyakhovitskiy for the predictable result of more efficiently manage and organize data and more efficient to select data.
Regarding claim 20, see rejection of claim 10. 

Remarks and response to arguments
	As applicant pointed out there seems to be some misunderstanding of the novel concept between the applicant and the examiner. Examiner encourages applicant to contact examiner and conduct and interview to make sure that applicant and examiner are on the same page with respect to claim interpretation. Examiner has some ideas on how to move forward prosecution and encourages such communication. 

Applicant’s argument: 112 rejection should be withdrawn in light of new amendments
Examiner’s response: Applicant’s argument is considered but is not persuasive. The novel concept is not clear despite the amendments and examiner suggests scheduling an interview to discuss the matter. Furthermore amendments also recite portions that makes the claim even more unclear as already addressed in the 112 rejection. 


	Applicant’s argument: Prior art of record does not teach newly amended claims
	Examiner’s response: Applicant’s argument is considered but is not persuasive. The fundamental concept of transferring data between shards is still taught by the primary references. The argument against the 103 rejection is particularly unpersuasive given the existence of the 112 rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153